Matter of Oxford (2019 NY Slip Op 07844)





Matter of Oxford


2019 NY Slip Op 07844


Decided on October 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 31, 2019

PM-187-19

[*1]In the Matter of Patrick Cunningham Oxford, an Attorney. (Attorney Registration No. 4323754.)

Calendar Date: October 28, 2019

Before: Garry, P.J., Clark, Mulvey and Pritzker, JJ.


Patrick Cunningham Oxford, Houston, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Patrick Cunningham Oxford was admitted to practice by this Court in 2005 and lists a business address in Houston, Texas with the Office of Court Administration. Oxford now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Oxford's application.
Upon reading Oxford's affidavit sworn to August 12, 2019 and filed August 16, 2019, and upon reading the October 17, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Oxford is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.Garry, P.J., Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Patrick Cunningham Oxford's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is furtherORDERED that Patrick Cunningham Oxford's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is furtherORDERED that Patrick Cunningham Oxford
is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Oxford is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is furtherORDERED that Patrick Cunningham Oxford
shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.